Citation Nr: 1119089	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for PTSD.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disability.

4.  Entitlement to service connection for a respiratory disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for cellulitis of the left foot and groin.

6.  Entitlement to service connection for cellulitis of the left foot and groin.

7.  Entitlement to service connection for a stomach disability.

8.  Entitlement to service connection for insomnia, to include as secondary to PTSD.

9.  Entitlement to service connection for migraine headaches, to include as secondary to PTSD.

10.  Entitlement to service connection for erectile dysfunction/impotence, to include as secondary to medications prescribed for PTSD.

11.  Entitlement to special monthly compensation (SMC) due to loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2005, the RO denied the Veteran's applications to reopen his previously denied claims for (1) entitlement to service connection for cellulitis with lymphangitis, left foot, and lymphadenitis, left groin, and (2) PTSD.  The RO also denied claims for entitlement to service connection for a stomach disability, insomnia, migraines, and impotence, and entitlement to SMC due to loss of use of a creative organ.

In July 2005, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In June 2006, the RO denied an application to reopen the previously denied claim for service connection for pneumonia and pharyngitis (now claimed as respiratory disability).

The issues of entitlement to service connection for PTSD, a respiratory disability, left leg or groin cellulitis, a stomach disability, insomnia, migraine headaches, erectile dysfunction/impotence, and entitlement to SMC due to loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for PTSD.  The Veteran did not appeal this decision.

2.  Evidence received since the September 1997 decision qualifies under the recent amendment to the PTSD regulation as new and material evidence.

3.  In an October 1999 rating decision, the RO denied entitlement to service connection for cellulitis with lymphangitis, left foot, and lymphadenitis, left groin.  The Veteran did not appeal this decision.

4.  Evidence received since the October 1999 decision relates to the basis for the prior denial.  

5.  In a May 2000 decision, the Board denied the Veteran's application to reopen his claim for entitlement to service connection for residuals of a viral syndrome.  The Veteran did not appeal this decision.

6.  Evidence received since the May 2000 decision relates to the basis of the prior denial.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the application to reopen the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the September 1997 decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The October 2009 decision that denied entitlement to service connection for cellulitis with lymphangitis, left foot, and lymphadenitis, left groin, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103

4.  Evidence received since the October 2009 decision is new and material and the claim for service connection for service connection for cellulitis of the left foot and groin is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The May 2000 Board decision that denied the application to reopen the claim for entitlement to service connection for residuals of a viral syndrome is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2010).

6.  Evidence received since the May 2000 Board decision is new and material, and the recharacterized claim for service connection for a respiratory disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the applications to reopen, the applications are substantiated, and there are no further VCAA duties with regard to them.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Reopening

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

PTSD

In September 1991, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of this denial in a letter later that month, but did not appeal.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In September 1997, the RO denied the Veteran's application to reopen the claim for service connection for PTSD, and it informed him of this denial in a letter dated later that month.  The Veteran filed a timely, October 1997 notice of disagreement (NOD) with this decision, and the RO issued an October 1997 statement of the case (SOC), of which it notified the Veteran in an October 1997 letter.  In a December 1997 statement in support of claim (VA Form 21-4138), the Veteran indicated that, with regard to the "letters of September 10, 1997 and November 3, 1997," i.e., the letters notifying him of the rating decision and SOC, respectively, he disagreed with the decision not to grant service connection for service connection for PTSD and other disabilities, and wrote, "I wish to file a notice of disagreement, so that I may appeal."  The RO took no action in response to this communication from the Veteran.  Subsequently, in an October 1998 statement in support of claim, the Veteran inquired as to the status of his October 1997 appeal.  In response, the RO sent a November 1998 letter indicating that the Veteran's failure to respond to the October 1997 SOC by September 1998, one year after the September 1998 decision denying service connection for PTSD (and more than 60 days after the October 1997 SOC), precluded him from perfecting his appeal of the September 1997 denial of the application to reopen his claim for service connection for PTSD.

The Board finds that the Veteran's December 1997 communication was not a valid substantive appeal in response to the RO's October 1997 SOC, because this correspondence did not contain the "necessary information."  There is no requirement that a substantive appeal be submitted on a VA Form 9.  See 38 U.S.C.A. § 7105(d)(3).  38 C.F.R. § 20.202 states that a substantive appeal consists of a properly completed Form 9 or correspondence containing the necessary information, indicating that these are alternative criteria for meeting the requirements for filing a valid substantive appeal.  The 'necessary information' consists of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally.  Id.  See also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide).  Id. at 360 (upholding Board's finding of lack of valid substantive appeal where communication did not indicate why the denial of the claim might be erroneous, dispute any finding of fact made by the RO decision, include even the vaguest outline of error for the Board to address, or reference any argument made in prior correspondence during the claim).  The Veteran's December 1997 communication in this case similarly lacked any detail that would warrant its consideration as a substantive appeal.  Thus, because the Veteran failed to perfect his appeal from the RO's September 1997 decision, that decision became final.

 The RO's September 1991 denial was based on the fact that, although the Veteran was diagnosed with PTSD, the diagnosis was not supported by objective criteria.  The September 1997 decision and October 1997 SOC denied reopening of the claim because the new evidence, including VA treatment records, did not contain reported treatment or findings relating to PTSD.
 
The evidence before the RO included the Veteran's service personnel records, which indicated that the Veteran served in the Republic of Vietnam from July 1966 to July 1967 as a radio equipment operator with a unit that was at a base that came under enemy rocket attack.  The Veteran contended in written statements and to VA health care professionals that he experienced fear as a result of rocket attacks on the base where he was stationed.  Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"   
 
The Veteran's previously submitted lay statement demonstrates fear of hostile military activity and his records, including his service personnel records, show service in a location involving exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent amendment to the PTSD regulation, this statement is sufficient to reopen the claim.  Reopening of the claim for service connection for PTSD is therefore in order.

Cellulitis of the Left Foot and Groin

In October 1999, the RO denied the Veteran's claim for service connection for cellulitis with lymphangitis, left foot, and lymphadenitis, left groin.  The Veteran was notified of this denial in a November 1999 letter, but did not appeal.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The October 1999 denial was based on the lack of post service findings or residuals of the disability for which service connection was being claimed.  As noted by the Veteran's representative in the December 2010 informal hearing presentation, a July 2003 VA treatment note reflects that the Veteran had a history of a flesh colored lower left leg lesion which he had for years, which had been scheduled for excision, but had fallen off.  Examination revealed a small area of slightly rough, slightly crusty skin consistent with a healing lesion auto/necrosis.  Given the new evidence that relates to the basis for the prior denial by indicating current left leg skin symptomatology, reopening of the claim is warranted.

Respiratory Disability

The Board's May 2000 denial noted the Veteran's in-service respiratory symptoms and the fact that the prior, July 1970 denial was based on the lack of evidence showing a chronic disability involving the respiratory system or lung scarring.  The Board in May 2000 similarly denied the claim based on a lack of competent evidence of any current chronic lung or respiratory disorder as well as a lack of evidence showing a nexus between any such disability and service.

The evidence received since the May 2000 Board denial includes an August 2003 chest X-ray report containing an impression of multiple pleural plaques seen in both lungs.  As this evidence relates to one of the bases for the most recent prior denial, it is material and reopening is therefore warranted.

The Board notes that, while the prior Board denial listed the issue as whether new and material evidence had been submitted to reopen a claim for service connection for residuals of viral syndrome, the Board here has more broadly considered whether there was evidence of any current respiratory disability.  Consequently, the Board has recharacterized the issue more broadly on the title page.  Moreover, given that there was no respiratory disease found at the time of the prior denial, the Board is not considering a disease distinct from one considered at the time of the prior denial, and the holding of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), that such circumstances warrant de novo consideration of the claim, is inapposite.  Boggs v. Peake, 520 F.3d 1330 (2008).  


ORDER

The application to reopen the claim for entitlement to service connection for PTSD is granted.

The application to reopen the claim for entitlement to service connection for a respiratory disability is granted.

The application to reopen the claim for entitlement to service connection for cellulitis of the left foot and groin is granted.


REMAND

In order for service connection to be awarded for PTSD, three elements must be present: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence between current symptoms and an in-service stressor; and (3) credible supporting evidence that a claimed in- service stressor actually occurred. 38 C.F.R. § 3.304(f) (2010).  A recent amendment to the PTSD regulation provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military activity" includes incoming rocket fire.  See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has repeatedly been diagnosed with chronic, severe PTSD by a VA social worker.  Moreover, in a detailed, January 2005 VA PTSD assessment, the Veteran was diagnosed with PTSD in accordance with DSM-IV based on his in-service stressors including incoming rocket fire while on a base in Vietnam.  This treatment note was signed by a VA staff psychologist (PhD) as well as the VA social worker.  On an August 2007 VA examination, a different VA psychologist concluded that the evidence was insufficient to warrant a diagnosis of PTSD, because the Veteran's report of military stressors was insufficient in detail and specifics to meet the DSM-IV criterion regarding the experience of trauma, and that major depressive disorder, unrelated to service was a better diagnosis.  In a March 2008 follow examination and opinion, a different VA psychologist concurred with these conclusions.

Given the conflicting opinions and the potential relevance of the recent amendment to the PTSD regulations, the Board finds that remand of the reopened claim for entitlement to service connection for PTSD.  The claim should be readjudicated with consideration given to the recent amendment as well as to whether a new opinion is warranted from a VA psychiatrist or psychologist to address the conflicting opinions in light of the recent amendment.

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

With regard to the claims for cellulitis of the left leg and groin and a respiratory disability, there is evidence of a current disability, in-service symptoms, and testimony as to continuity of symptomatology.  Consequently, a VA examination is warranted as to the etiology of these disabilities.

The Veteran's claim for service connection for a stomach disability was denied on a secondary basis, because service connection for PTSD had not been granted, as well as on a direct incurrence basis.  Moreover, the Veteran indicated during the July 2005 RO hearing that he was claiming service connection on a direct incurrence basis.  The STRs show multiple complaints of stomach pain and discomfort, and a diagnosis of intestinal spasm.  The Veteran testified during the hearing to recurrent symptoms of a stomach disability.  Consequently, an examination is warranted to determine the nature and etiology of any current stomach disability.

The VA treatment records and the Veteran's testimony also indicate that he suffers from insomnia, migraine headaches, and erectile dysfunction/impotence, which he has claimed as secondary to his PTSD.  In the case of impotence, he contends it is due to medications he takes for his PTSD.  These claims were each denied in part because PTSD was not service connected.  Thus, they are inextricably intertwined with the claim for entitlement to service connection for PTSD, which is being remanded, and adjudication of these claims by the Board would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Remand of these claims pending adjudication of the claim for entitlement to service connection for PTSD is therefore warranted.  If entitlement to service connection for PTSD is granted, examinations should be scheduled as to any disability that the evidence indicates may be associated with PTSD.
 
In addition, the issue of entitlement to SMC is inextricably intertwined with the issue of entitlement to service connection for erectile dysfunction/impotence, because a grant of the latter benefit would impact whether the Veteran is entitled to SMC, and therefore must be remanded as well.

Accordingly, the claims for entitlement to service connection for PTSD, a respiratory disability, cellulitis of the left foot and groin, a stomach disability, insomnia, migraine headaches, and erectile dysfunction/impotence, and for entitlement to SMC due to loss of use of a creative organ, are REMANDED for the following action:

1.  Readjudicate the claim for entitlement to service connection for PTSD including consideration of the recent amendment to the PTSD regulations and whether an opinion by a VA psychiatrist or psychologist is warranted.  If entitlement to service connection for PTSD is granted, schedule the Veteran for a VA examination as to any disability that the evidence indicates may be associated with PTSD.

2.  Schedule the Veteran for a VA examination as to the etiology of any current respiratory disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current respiratory disability in addition to the diagnosed pleural plaques.  Then as to any identified respiratory disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the in-service respiratory symptoms or anything else in service.
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account along with the other evidence of record in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination as to the etiology of any current disability relating to left leg or groin cellulitis.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether there is any current disability relating to cellulitis of the left leg or groin.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such disability is related to the Veteran's in-service skin symptoms or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account along with the other evidence of record in formulating the requested opinion. 

4.  Schedule the Veteran for a VA examination as to the etiology of any stomach disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current disability of the stomach.  Then, as to any identified stomach disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service, to include stomach symptoms, or a service-connected disability, to include PTSD if service connection for that disability is granted.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account along with the other evidence of record in formulating the requested opinion.

5.  Then, readjudicate the claims that have been remanded, including entitlement to SMC based on use of a creative organ.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


